Citation Nr: 1209254	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  97-16 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to the Veteran's service-connected disabilities of the ankles.

2.  Entitlement to service connection for myofascial pain syndrome or fibromyalgia, to include as secondary to the Veteran's service-connected disabilities of the ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran's claims have previously been before the Board and were most recently remanded to the RO, via the Appeals Management Center (AMC), in January 2010 for further development and adjudicative action.  In a May 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

In a correspondence received in May 2011, the Veteran filed informal claims for increased disability ratings for her service-connected left ankle and right ankle disabilities.  This issue of increased ratings for her bilateral ankle disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is again required with respect to the Veteran's claims.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Having reviewed the medical evidence currently of record, it appears that all of the VA medical records relevant to the Veteran's claims have not been associated with the claims file.  Specifically, in a May 2011 letter, the Veteran reported that the claims file did not include records of her most recent treatment and medical assessments.  She reported that she underwent a magnetic resonance imaging (MRI) scan at the VA medical facility in Prescott, Arizona one month prior.  She also reported having received treatment for her claimed myofascial pain syndrome and undergoing a VA X-ray examination of her neck at a VA medical facility in Phoenix, Arizona.  She also reported undergoing an MRI of her neck at the Poplar, MO VA.  A review of the claims file reveals that VA treatment records dated up until October 2004 are currently of record.  Thus, it appears that additional records relevant to the Veteran's claims remain outstanding.  Such records may prove beneficial in deciding the Veteran's claims.  Accordingly, these records shall be obtained on remand.

The Board has reviewed the February 2011 VA spine examination, and finds that it is incomplete as it pertains to the opinion given concerning the claim of service connection for a neck disorder.  The examiner failed to provide an adequate rationale for his opinion that the Veteran's neck disability is less likely as not caused by or a result of service-connected back, bilateral knee and ankle conditions.  His rationale was based, at least in part, on his report that there was no treatment records for a neck condition following the 1998 fall and contemporaneous neck complaints.  The examiner did not take into consideration any of the Veteran's lay statements concerning the history of her neck disability.  This must be included in his rationale.  The examiner also stated that there was no evidence to support that the Veteran's neck condition was not aggravated by her service-connected disabilities.  In giving this opinion, there was no comment on the October 2001 VA examiner's opinion that the Veteran's ankle injuries and arch loss could have contributed to the changes in her spinal alignment which contributed to her degenerative disc disease of the cervical spine.  Moreover in May 2011, the Veteran argued that her neck disorder was caused by her falling a lot due to the service-connected ankle disability and she also asserted that her neck disability was due to carrying 80 pounds of gear while she was in the Army.  An adequate opinion must specifically address these assertions as well.

Finally, the Veteran is advised that the "duty to assist is not always a one-way street" and that he has an obligation to actively participate in indentifying and retrieving information pertinent to her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Veteran has a responsibility to assist VA obtain relevant treatment records and to submit evidence in support of her claim.  Thus, the Veteran is hereby placed on notice that failure to cooperate and actively participate in the development of her claim may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and her representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her claimed neck disorder and myofascial pain syndrome/fibromyalgia since October 2004.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Specific attempts must be made to obtain the MRI of the neck conducted in 2011 at the Precott Arizona VAMC, as well as the MRI report from Poplar Bluffs, MO.  Also make attempts to obtain all treatment reports concerning myofacial pain and x-ray studies of the neck performed at the VAMC located on Indian School road.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and notice that the Veteran is ultimately responsible for providing the evidence.  Associate all documents obtained with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of the current neck disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed neck disorder had its onset during service or is in any other way causally related to her active service, to include the fall she sustained in basic training.

In giving the above requested opinion, the examiner must  take into consideration the Veteran's lay statements concerning the history of her neck disorder, including the onset of neck symptoms and the frequency of those symptoms.  The examiner should also address the Veteran's assertion that carrying 80 pounds of gear while in the Army caused her current neck disability.

The examiner should also opine on whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's current neck disorder is caused by or has been aggravated by her service-connected back, bilateral knee, or bilateral ankle disabilities.  The examiner should specifically address whether any fall, including the fall of January 1998 due to service-connected disabilities, resulted in the current neck disability.

In giving the opinion as to whether any service-connected disability caused the current neck disability, the examiner should comment on the October 2001 VA examiner's opinion that the Veteran's [service-connected] ankle injuries and arch loss could have contributed to the changes in her spinal alignment which contributed to her degenerative disc disease of the cervical spine.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

3.  If additional information/medical records concerning myofacial pain syndrome/fibromyalgia is associated with the claims file, the RO/AMC should return the claims folder to the examiner who performed the February 2011 VA fibromyalgia examination, or a suitable replacement, for addendum opinions regarding whether it is at least as likely as not (at least a 50-50 probability) the Veteran currently has the disorder and if so, whether it is due to service, caused by service-connected disability or is aggravated beyond the natural progress of the disability by service service-connected disabilities (PTSD, back disorder, Achilles tendonitis with left ankle sprain, Achilles tendonitis, right ankle, bilateral knee disorder, and varicose veins of the left lower extremity).  The claims folder should be reviewed by the examiner.  If the February 2011 VA examiner is not available, the claims file should be referred to an appropriate examiner to provide the requested opinions as noted in this remand and in the January 2010 remand.  If additional testing is necessary, such should be accomplished.  The examiner is specifically asked to comment on, reiterate, or modify the previous opinions rendered in the February 2011 VA examination report.

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion and addressing the Veteran's lay assertions pertaining to her claim of service connection for fibromyalgia/ myofacial pain syndrome.  It is requested that the examiner consider and reconcile any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

4.  Upon completion of the above, the RO shall adjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




	                         __________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



